internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no chief appeals_office ---------------------------------------------------------------------------- tam-135559-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------------------------------------------- ------- -------------------------------- --------------------------------------- ---------------- ------------------ ---------------------- taxpayer ----------------------------------------------------------------------- ------------------------------------------------------ holding ------------------------- country a ------------ fsub1 ------------------------- fsub2 -------------------------------------- fsub3 -------------------------------------------- fsub4 ---------------------------- tam-135559-06 year ------- issue whether for purposes of the gross_receipts_test in sec_165 of the internal_revenue_code the term dividends includes dividends received from a lower-tier subsidiary by the corporation whose stock became worthless if the dividends are attributable to income derived from the conduct of an active trade_or_business by the lower-tier subsidiary conclusion for purposes of the gross_receipts_test in sec_165 the term dividends includes all dividends including dividends received from a lower-tier subsidiary attributable to income derived from the conduct of an active trade_or_business by the lower-tier subsidiary facts taxpayer is a domestic_corporation that joins its parent in the filing of a consolidated_return taxpayer wholly owned holding a country a corporation through which taxpayer conducted business in country a prior to year holding was a holding_company at the top of a group of country a corporations collectively referred to as the a group holding wholly owned fsub1 an operating company engaged in active business and fsub2 a holding_company that wholly owned fsub3 an operating company and fsub4 fsub4 was the owner of assets that were rented to fsub3 for use in fsub3's trade_or_business thus fsub1 and fsub3 were operating companies whose gross_receipts came from the conduct of an active business fsub2 was a holding_company whose gross_receipts were dividends from fsub3 an operating company and fsub4 whose receipts were primarily rents from fsub3 more than of holding’s gross_receipts were from dividends received from its subsidiaries in year taxpayer discontinued operations in country a due to unsatisfactory performance and operating losses at this time the a group began unwinding its affairs and disposing of its assets appeals and the taxpayer agree that in year the stock of holding became worthless we accept this representation the issue is whether taxpayer's loss on the worthlessness of holding's stock was a capital_loss or an ordinary_loss a question that turns on the character of holding's gross_receipts under tam-135559-06 sec_165 law and analysis sec_165 allows a deduction for any uncompensated loss sustained during the taxable_year sec_165 provides that losses from the sale_or_exchange of capital assets that is capital losses are allowed only to the extent allowed in sec_1211 and sec_1212 under those provisions a corporation's capital_loss deduction in a given year is limited to its capital_gains stock is a capital_asset under sec_1221 unless it falls within the listed exclusions in sec_1221 485_us_212 generally a loss from the worthlessness of an asset is ordinary due to the absence of a sale_or_exchange within the meaning of sec_1222 whether or not the asset is a capital_asset see revrul_93_80 1993_2_cb_239 in the case of a security however defined in sec_165 as including stock in a corporation sec_165 provides that the loss resulting from the worthlessness of a security that is a capital_asset is treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset as an exception sec_165 provides an ordinary_loss to a domestic_corporation whose stock in a domestic or foreign_subsidiary meeting certain requirements becomes wholly worthless specifically sec_165 provides that a security in a corporation that is affiliated with the taxpayer is not a capital_asset for purposes of sec_165 a corporation is treated as affiliated with the taxpayer for this purpose if two requirements are met an ownership test and a gross_receipts_test first under sec_165 the taxpayer must own directly stock in the corporation meeting the requirements of sec_1504 at least of the voting power and value of the corporation's stock second under sec_165 more than percent of the aggregate of the corporation's gross_receipts for all tax years must be from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities sec_316 provides that for purposes of the income_tax subtitle of the code the term dividend means any distribution_of_property made by a corporation to its shareholders out of accumulated or current_earnings_and_profits certain items are treated as dividends by statute see eg sec_565 consent dividends tam-135559-06 taxpayer is a domestic_corporation that owns of the stock of holding whose stock became wholly worthless in year thus the ownership requirement of sec_165 is met however more than of holding’s aggregate gross_receipts came from dividends_paid to it by its subsidiaries on its face therefore the gross_receipts_test in sec_165 is not satisfied taxpayer proposes however that in interpreting sec_165 the service should apply the rule found in sec_1362 sec_1362 provides that an s_corporation_election is terminated whenever among other things a corporation has gross_receipts more than of which are passive_investment_income sec_1362 provides that for purposes of the definition of passive_investment_income in sec_1362 which is similar to the definition in sec_165 an s corporation's passive_investment_income does not include dividends from subsidiary c corporations that meet the ownership requirements of sec_1504 to the extent the dividends are attributable to earnings_and_profits derived from the active_conduct_of_a_trade_or_business the dividends received by holding are dividends as defined in sec_316 and there is no counterpart to sec_1362 in sec_165 that would draw a statutory distinction among types of dividends for sec_165 purposes taxpayer argues however that a distinction between dividends from active and passive sources is supported by the analytical approach followed by the service in revrul_88_65 1988_2_cb_32 revrul_88_65 holds that if significant services are performed by a corporation in connection with the leasing of automobiles and trucks the amounts received under the leases are not rents within the meaning of sec_165 in its analysis revrul_88_65 first cites the legislative_history of sec_165 indicating that congress intended to allow an ordinary_loss deduction for worthless securities only when the subsidiary is an operating company as opposed to an investment or holding_company see s rep no 91st cong 2d sess 1971_1_cb_617 s rep no 77th cong 2d sess 1942_2_cb_504 next pointing out that the term rents is not defined or discussed in the code revrul_88_65 observes that sec_165 groups rents with other types of investment_income to further elucidate this interpretation revrul_88_65 notes that the language in sec_165 is similar to that found in two analogous contexts sec_1244 and sec_1362 tam-135559-06 sec_1244 allows an ordinary_loss deduction for the sale_or_exchange of stock in certain corporations if among other requirements the corporation derived more than of its gross_receipts over five years from sources other than royalties rents dividends interest annuities and sales or exchanges of stock_or_securities the sec_1244 regulations define rents to exclude payments for the use or occupancy of rooms or other space where significant services are also rendered to the occupant sec_1_1244_c_-1 sec_1362 is described above as revrul_88_65 points out two revenue rulings under the predecessor to sec_1362 former sec_1372 had concluded that short-term rents for motor vehicles are not rents within the meaning of that section if significant services are provided see revrul_65_40 1965_1_cb_429 revrul_76_469 1976_2_cb_252 revrul_88_65 concludes from this analysis that to further the congressional purpose behind sec_165 it is appropriate to distinguish between active and passive rental income in the same manner as provided for in the regulations under sec_1244 and former sec_1372 although we agree with the analysis of revrul_88_65 and agree that the general purpose behind sec_165 is to distinguish between active and passive_income application of the analysis in revrul_88_65 leads to a different conclusion on the present issue first as noted in revrul_88_65 the term rents is not statutorily defined and has been interpreted in analogous contexts to exclude payments where significant services are rendered by contrast the term dividends is defined in the code and we are not aware of a situation in which-in the absence of specific statutory authority-the term has been interpreted more narrowly so as to differentiate between active and passive dividends second an examination of the same analogous statutory contexts considered in revrul_88_65 highlights the significance of express statutory authority as noted above in defining passive_investment_income the regulations under sec_1362 do in fact draw a distinction between dividends depending on whether they derive from a corporation engaged in the active_conduct_of_a_trade_or_business see sec_1_1362-8 however these regulations implement a specific statutory provision sec_1362 that requires the distinction expressly extending s_corporation status to certain companies that would otherwise be disqualified by contrast the regulations under 1244-which like sec_165 has no statutory counterpart to sec_1362 e -contain no provision characterizing dividends as active tam-135559-06 income for purposes of that section rather sec_1_1244_c_-1 defines dividends as follows the term dividends as used in subdivision i of this subparagraph includes dividends as defined in sec_316 amounts required to be included in gross_income under sec_551 relating to foreign_personal_holding_company_income taxed to united_states_shareholders and consent dividends determined as provided in sec_565 this regulation is consistent with the legislative_history to sec_1244 which explains it sec_50 gross_receipts_test as a restriction designed to limit ordinary_loss treatment under sec_1244 to companies which are largely operating companies h rpt no 85th cong 1st sess 1959_2_cb_709 thus unlike revrul_88_65 where these two analogies provided a consistent interpretation on the present issue they differ given these alternatives the sec_1244 context not the sec_1362 context is the more appropriate analogy to look to in construing sec_165 finally in its analysis revrul_88_65 emphasizes the distinction drawn in the legislative_history and several cases between stock in operating companies and stock in holding_companies consistent with this approach revrul_88_65 looks at the activities of the corporation whose stock became worthless and finds that where a significant amount of rental income is compensation_for services performed by that corporation it should be treated as active income in the present case by contrast it is conceded that holding was a holding_company that itself engaged in no significant business activity thus-even assuming for argument's sake that we had the authority to read the statutory exception in sec_1362 into sec_165 b -determining whether receipts are active by looking at the activities of other corporations would be taking a significant step beyond the analysis in revrul_88_65 in fact extending the exception in sec_165 to cover stock in holding_companies as well as operating companies would directly contradict the stated rationale of revrul_88_65 the taxpayer has identified several other provisions that treat dividends received from operating subsidiaries in certain situations as active income including sec_954 relating to the definition of foreign_personal_holding_company_income as a component of see adam meldrum anderson co inc v 215_f2d_163 2d cir cert_denied 348_us_913 byerlite corporation v williams 170_fsupp_48 n d ohio rev'd on another issue 286_f2d_285 6th cir the taxpayer argues that sec_165 is an older provision in need of updating if so that is for congress to do we note that sec_165 was amended as recently as to cross-reference sec_1504 directly but no change was made to g b p l 106-554-appendix g stat 2763a-587 tam-135559-06 subpart_f_income former sec_552 relating to the definition of foreign_personal_holding_company_income for purposes of the tax on undistributed_foreign_personal_holding_company_income and sec_1297 which defines passive_income for purposes of determining whether a foreign_corporation is a passive_foreign_investment_company these are not administrative interpretations of an ambiguous statutory term however like sec_1362 these provisions operate by identifying a class of dividends to be treated in a certain manner in our view these provisions reinforce the conclusion that in the absence of such statutory authority we should apply the normal definition of dividends as set out in sec_316 and the sec_1244 regulations we conclude that the term dividends as used under sec_165 means all dividends received by the worthless subsidiary whether or not the dividends are attributable to income derived from the conduct of an active trade_or_business by a lower-tier corporation having reached this conclusion we do not need to address the sub-issues raised regarding how to characterize the dividends received by fsub2 and the rents received by fsub4 for purposes of sec_165 caveats we express no opinion with regard to whether the stock of holding became worthless in year a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent similarly a recent advice memorandum concluded that for purposes of computing the gross_receipts_test of sec_165 in the context of a consolidated_return under the consolidated_return_regulations a parent determines the character of dividends received by a worthless subsidiary by reference to the active or passive activities of lower-tier subsidiaries in a manner similar to the result sought by taxpayer here again however this result is reached by operation of statutory authority not found in sec_165 the broad grant of authority to issue legislative regulations under sec_1502 see eg sec_1_1502-13 separate and single entity treatment of intercompany_transactions the present situation which concerns the normal operation of sec_165 in a nonconsolidated setting is distinguishable
